EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Scheller on 12/22/2021
The application has been amended as follows:

11. (Currently Amended) A bracket for use on a moveable panel of an adjustable bed, the moveable panel having a first width, the bracket comprising: a w-shaped member having a second width, wherein the second width is greater than one-third the first width; wherein the w-shaped member is formed of a single piece of material extending continuously between [[the]] a pair of outer legs; and wherein the w-shaped member includes a plurality of bends, wherein each of the plurality of bends is generally orthogonally-shaped.

16. (Currently Amended) A w-shaped bracket for use on a moveable panel of an adjustable bed, the moveable panel having a first width, the w-shaped bracket comprising: two lower transition areas and an upper transition area, and wherein the two lower transition areas and the upper transition area each have a smooth radius without corners, and wherein each smooth radius without corners is generally orthogonally-shaped; and wherein the w-shaped bracket is formed of a single piece of material extending continuously between [[the]] a pair of outer legs.
Reasons for Allowance
Claims 1-4 and 11-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of 
The following is an examiner’s statement of reasons for allowance: 
In regards to independent Claims 1, 11 and 16 the prior art of Shih (US 9986844) teaches a w-shaped bracket (see annotated Fig. 6 below from the Non-Final Rejection on 09/17/2021) with inner and outer legs that are capable of being inserted and have bends that are of right angles. However, the prior art of Shih does not teach, the new claim limitations submitted in the claim set filed on 12/14/2021. The claim limits the w-shaped bracket to be of a single piece of material where the material extends continuously between a pair of outer legs. The geometric features of the bracket as described are considered to be inventive. As such, the prior art of Shih would not disclose, teach or render obvious either alone or in combination with another reference that the w-shaped bracket could have the newly amended features and limitations.

    PNG
    media_image1.png
    334
    510
    media_image1.png
    Greyscale

Annotated Fig. 6 from Non-Final Rejection on 09/17/2021
Therefore, with the prior art of Shih (US 9986844) failing to disclose the instant invention in their respective ways, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        12/22/2021